DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 27-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, at line 19th, the claim recites limitation "the distances", “the corresponding second” in the phrase “wherein the weighted average is further based on the distances of the corresponding second and at least third network node to the first network node”. However, there is insufficient antecedent basis for these limitations (e.g.: "the distances", “the corresponding second”) in the above claim. The examiner suggests following change to the claimed limitations as: “wherein the weighted average is further based on [[the]] corresponding distances of the [[corresponding]] second network node and the at least third network node to the first network node”. Appropriate correction is required.
Regarding claim 33, similarly, at line 17th, the claim recites limitation "the distances", “the corresponding second” in the phrase “wherein the weighted average is further based on the distances of the corresponding second and at least third network node to the first network node”. However, there is insufficient antecedent basis for these limitations (e.g.: "the distances", “the corresponding second”) in the above claim. The examiner suggests following change to the claimed limitations as: “wherein the weighted average is further based on [[the]] corresponding distances of the [[corresponding]] second network node and the at least third network node to the first network node”. Appropriate correction is required.
Regarding dependent claims 28-32 and 34-40, due to their respective dependencies to the above rejected based claims, all above claims are also rejected as indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; Appropriate correction is required.
Regarding Claims 42 and 44, each claim recites limitation: “the position of”; However, there is insufficient antecedent basis for this limitation in the above claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
NOTICE: This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-29, 31, 33-35, 37-38 and 40-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koorapaty et al. (US Pub. 2015/0312870, hereinafter “Koorapaty”) in view of Richardson et al. (US Pub. 2013/0183905, hereinafter “Richardson”).
27 and 33, Koorapaty discloses a method and a first network node for determining a synchronized time reference in a wireless communications network {Koorapaty: Figs. 5-7: [0050]-[0052]; [0058-[0064]; Figs. 8-11: [0077]-[88]: first network node 16 in wireless communication network 10 receiving timing offset reported from small cells 14a-b}, the first network node (16) being configured to:
determine a first timing reference by detecting a broadcasted time reference signal transmitted from a transmitter [[of a LORAN-C, eLORAN, DCF77, or Chayka system]] {Koorapaty: Figs. 5-7: [0050]-[0052]; [0058-[0064]; [0065]-[0059]: first node 16 receiving broadcasting signals from  macro eNBs (12a-b) broadcast channels};
receive information indicating a first timing difference and at least a second timing difference {Koorapaty: Figs. 5-7; S104, S118, S138; S182, S194: [0050]; [0063]; [0065]-[0066]; [0085]: [0088]: first node detects first and second timing offset from small cells 14a-b/16a-b and macro cells 12a-b}, wherein the first timing difference is between a second timing reference that is based on a detection of the broadcasted time reference signal at a second network node and a third timing reference that is based on a positioning signal received by the second network node {Koorapaty: Figs. 5-7; S104, S118, S138; S182, S194: [0050]; [0063]; [0065]-[0066]; Figs. 8-10: [0076]-[0077]; [0079]-[0084]-[0085]: first timing offset from small cell 14a/16a is measured as difference between received GNSS timing signals and broadcasted signals received at small cell nodes 14a/16a}, and the second timing difference {Koorapaty: Figs. 5-7; S104, S118, S138; S182, S194: [0050]; [0063]; [0065]-[0066]; Figs. 8-10: [0076]-[0077]; [0079]-[0084]-[0085]: second timing offset is from small cell  14b/16b measured as difference between received GNSS timing signals and broadcasted signals received at small cell nodes 14b/16b}; and
determine a synchronized time reference for the first network node based on the determined first timing reference and a third timing difference, wherein the third timing difference is determined based on a weighted average of the first and the at least second timing difference indicated in the received information {Koorapaty: Figs. 8-10: [0076]; [0079]; [0085]: the averaged timing offset is determined at node 16 and together with the measured timing from one of the macro cells to synchronize its own cell timing with the determined timing including the timing offset}, wherein the weighted average is further based on the distances of the corresponding second and at least third network node to the first network node {Koorapaty: [0085]: offset information may be used in different levels to differentiate the geographic distance that separates the cell cluster from the broadcast node}.
However, Koorapaty fails to disclose the transmitter is of a LORAN-C, eLORAN, DCF77, or Chayka system.
Richardson discloses the time reference transmitter is of a LORAN-C, eLORAN, DCF77, or Chayka system {Richardson: Fig. 1, some of the timing reference signal transmitter are eLORAN or LORAN-C transmitter stations (124, 126)}.
Similarly to Koorapaty, Richardson shares the same field of endeavor in providing synchronization system using timing reference signals; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Richardson and Koorapaty before him before the effective filing date of the claimed invention to replace a timing reference signal transmitter of type eLORAN or LORAN-C as taught by Richardson to Koorapaty timing reference signal transmitter, as such Koorapaty timing reference signal transmitter can therefore reliably broadcast the timing reference signal to other network nodes to improve timing synchronization reliability while reducing the  overhead signaling to electronic devices {Richardson: [0006]}.
Regarding Claims 28 and 34, Koorapaty and Richardson disclose the first network node according to claim 33, further configured to determine the synchronized time reference based on a first relative time difference between detection of the broadcasted time reference signal at the first network node and detection of the broadcasted time reference signal at the second network node {Koorapaty: Figs. 7: [0065]-[0066]: the target node 16 may send request to second small cell (14a) and macro cell (12a) for estimating time reference signal and to third small cell (14b) and third macro cell (12b) for time reference signal estimation}.
29 and 35, Koorapaty and Richardson disclose the first network node according to claim 33, further configured to determine the synchronized time reference based on at least a second relative time difference between detection of the broadcasted time reference signal at the first network node and detection of the broadcasted time reference signal at the at least third network node {Koorapaty: Figs. 7: [0065]-[0066]: the target node 16 may send request to second small cell (14a) and macro cell (12a) for estimating time reference signal and to third small cell (14b) and third macro cell (12b) for time reference signal estimation}. 
Regarding Claim 37, Koorapaty and Richardson disclose the first network node according to claim 34, further configured to determine the first relative time difference based on information about the location of the first network node, the location of the transmitter of the broadcasted time reference signal, and the location of the second network node {Koorapaty: [0045]; [0078]; [0093]-[0097]: locations of eNB are used to form a clustering operation and to determine the synchronization; Signal levels or timing offset information are defined by significant separation or geographic distance between nodes ([0078]). Koorapaty: [0093]-[0097]: cells information including cell locations and cell IDs are detected by each small cell 16 and transmitted to central node and other nodes}.
Regarding Claims 31 and 38, Koorapaty and Richardson disclose the first network node according to claim 29/35, further configured to determine the second relative time difference based on information about the location of the first {Koorapaty: [0078]; [0093]-[0097]: timing message containing information for a cluster or a set of cluster located in a particular area. Signal levels or timing offset information are defined by significant separation or geographic distance between nodes ([0078]). Koorapaty: [0093]-[0097]: cells information including cell locations and cell IDs are detected by each small cell 16 and transmitted to central node and other nodes}.
Regarding Claim 40, Koorapaty and Richardson disclose the first network node according to claim 33, comprising a processor (28) and a memory (26), wherein the memory includes instructions executable by the processor {Koorapaty: Figs. 12-13: [0100]-[0101]; [0106]: network node 22 including processor 28/40 and memory 26/38 for storing timing offset values and program instructions for system operation}.
Regarding Claims 41 and 43, Koorapaty discloses a method and a second network node for enabling a synchronized time reference in a wireless communications network {Koorapaty: Figs. 5-7: [0050]-[0052]; [0058-[0064]; Figs. 8-11: [0077]-[88]: small cells (second nodes) 14a-b transmits timing offsets for enabling the synchronization of the first network node 16 in wireless communication network 10}, the second network node being configured to: determine a first timing reference by detecting a broadcasted time reference signal transmitted from a transmitter [[of a LORAN-C, eLORAN, DCF77, or Chayka system]] {Koorapaty: Figs. 5-7: [0050]-[0053]; [0058-[0064]; [0065]-[0059]: small cell nodes (13a-b, 16a-b) receiving broadcasting signals from macro eNBs (12a-b) broadcast channels}; receive a positioning signal indicating a second timing reference {Koorapaty: Figs. 5-7; [0050]-[0053]; [0083]-[0085]: GNSS reference time are received at the small cell nodes equipped with GPS}; determine information indicating a first timing difference between the first timing reference and the second timing reference {Koorapaty: Figs. 5-7; S104, S118, S138; S182, S194: [0050]; [0063]; [0065]-[0066]; Figs. 8-10: [0076]-[0077]; [0079]-[0084]-[0085]: first timing offset from small cell 14a/16a is measured as difference between received GNSS timing signals and broadcasted signals received at small cell nodes 14a/16a}; and transmit the determined information to a first network node in the wireless communications network {Koorapaty: Figs 7-10: S138; S166; S182; [0074]; [078]; [0081]; [0085]: the averaged timing offset is sent to first node 16}.
However, Koorapaty fails to disclose the transmitter is of a LORAN-C, eLORAN, DCF77, or Chayka system.
Richardson discloses the time reference transmitter is of a LORAN-C, eLORAN, DCF77, or Chayka system {Richardson: Fig. 1, some of the timing reference signal transmitter are eLORAN or LORAN-C transmitter stations (124, 126)}.
Similarly to Koorapaty, Richardson shares the same field of endeavor in providing synchronization system using timing reference signals; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Richardson and Koorapaty before him before the effective filing  to replace a timing reference signal transmitter of type eLORAN or LORAN-C as taught by Richardson to Koorapaty timing reference signal transmitter, as such Koorapaty timing reference signal transmitter can therefore reliably broadcast the timing reference signal to other network nodes to improve timing synchronization reliability while reducing the  overhead signaling to electronic devices {Richardson: [0006]}.
Regarding Claims 42 and 44, Koorapaty and Richardson disclose the second network node according to claim 43, further configured to transmit information indicating the position of the second network node to the first network node {Koorapaty: [0078]: timing message containing information for a cluster or a set of cluster located in a particular area. Signal levels or timing offset information are defined by significant separation or geographic distance between nodes. [0093]-[0097]: cells information including cell locations and cell IDs are detected by each small cell 16 and transmitted to central node and other nodes}.
Regarding Claim 45, Koorapaty and Richardson disclose the second network node according to claim 43, comprising a processor and a memory, wherein the memory includes instructions executable by the processor {Koorapaty: Figs. 12-13: [0100]-[0101]; [0106]: network node 22 including processor 28/40 and memory 26/38 for storing timing offset values and program instructions for system operation}.
s 32 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Koorapaty” in view of “Richardson” and further in view of Lei et al. (US Pub. 2002/0135495, hereinafter “Lei”).
Regarding Claims 32 and 39, Koorapaty and Richardson disclose the first network node according to claim 33; wherein the positioning signal is a global positioning signal {Koorapaty: Figs. 8-10: [0071]-[0072]: the small cells node 14a-b or 16a-b are equipped with GPS}. However, Koorapaty and Richardson fail to disclose wherein the broadcasted time reference signal is a signal having a frequency located in a range of about 50-100 kHz,
Lei discloses wherein the broadcasted time reference signal is a signal having a frequency located in a range of about 50-100 kHz {Lei: [0007]; [0010]; [0012]; [0029]; Claims 2, 12 and  18-19: a radio system for broadcasting timing signal having transmitter operated at carrier frequency between 50KHz to 100KHz).
Sharing the same field of endeavor in providing timing reference for radio communication system; As a result, it would have been obvious to one of ordinary skill in the art, having the teachings of Koorapaty and Lei before him before the effective filing date of the claimed invention to add a transmitter broadcasting timing reference as taught by Lei into Koorapaty transmitter such that Koorapaty transmitter can broadcast timing reference signals at radio frequency of 50-100 kHz to improve the interference and reception problems associated with wireless transmission medium {Lei: [0003]-[0004]}.
Allowable Subject Matter
Claims 30 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 30 and 36, the known prior art references fail to teach a method and a first network node according to claim 27 or 33, further configured to assign a first distance an equal or higher weight in the weighted average than a second distance when the first distance is equal to or shorter than the second distance as recited in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kangas et al. (US Patent 6,266,012) teaches a global positioning system used in locating a radio transmitter.
	Kim et al. (US Pub. 2004/0151152) teaches method and apparatus for determining mutual time difference of base station signals in a cellular communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P. TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944).  The examiner can normally be reached on Monday to Thursday 8:00AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.June 13, 2021

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649

June 13, 2021